

115 S1906 IS: To posthumously award the Congressional Gold Medal to each of Glen Doherty, Tyrone Woods, J. Christopher Stevens, and Sean Smith in recognition of their contributions to the Nation.
U.S. Senate
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1906IN THE SENATE OF THE UNITED STATESOctober 3, 2017Mr. Markey (for himself, Mr. Inhofe, Mr. Wyden, Mr. Isakson, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo posthumously award the Congressional Gold Medal to each of Glen Doherty, Tyrone Woods, J.
			 Christopher Stevens, and Sean Smith in recognition of their contributions
			 to the Nation.
	
 1.FindingsCongress makes the following findings: (1)On September 11, 2012, the United States consulate, and its personnel in Benghazi, Libya, were attacked by militants.
 (2)Four Americans were killed in the attack, including Ambassador J. Christopher Stevens, Sean Smith, Glen Doherty, and Tyrone Woods.
 (3)Glen Doherty and Tyrone Woods were former Navy SEALs who served as security personnel in Libya. As the attack unfolded, they bravely attempted to defend American property and protect United States diplomatic personnel. In so doing, they selflessly sacrificed their own lives.
 (4)Glen Doherty was a Navy SEAL for 12 years and served in Iraq and Afghanistan. He attained the rank of Petty Officer First Class and earned the Navy and Marine Corps Commendation Medal. After leaving the Navy, Glen Doherty worked with the Department of State to protect American diplomats.
 (5)Tyrone Woods served for 20 years as a Navy SEAL including tours in Iraq and Afghanistan. In Iraq he led multiple raids and reconnaissance missions and earned the Bronze Star. After retiring from the Navy as a Senior Chief Petty Officer, Tyrone Woods worked with the Department of State to protect American diplomats.
 (6)J. Christopher Stevens served for 21 years in the U.S. Foreign Service. He was serving as U.S. Ambassador to Libya and previously served twice in the country, as both Special Representative to the Libyan Transitional National Council and as the Deputy Chief of Mission. Earlier in his life, he also served as a Peace Corps volunteer teaching English in Morocco.
 (7)Sean Smith served for 6 years in the U.S. Air Force. He attained the rank of Staff Sergeant and was awarded the Air Force Commendation Medal. After leaving the Air Force, Sean Smith served for 10 years in the State Department on various assignments, which took him to places such as Baghdad, Brussels, Pretoria, and The Hague.
 (8)As their careers attest, all four men served their country honorably. 2.Congressional Gold Medal (a)Award AuthorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous award, on behalf of the Congress, of a gold medal of appropriate design in commemoration of Glen Doherty, Tyrone Woods, J. Christopher Stevens, and Sean Smith in recognition of their contributions to the Nation.
 (b)Design and StrikingFor the purposes of the awards referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike the gold medals with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
 3.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medals struck under section 2, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medals.
 4.National medalsMedals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
		5.Authorization of appropriations; proceeds of sale
 (a)Authorization of AppropriationsThere is authorized to be charged against the United States Mint Public Enterprise Fund, such amounts as may be necessary to pay for the cost of the medals struck pursuant to this Act.
 (b)Proceeds of SaleAmounts received from the sale of duplicate bronze medals under section 3 shall be deposited in the United States Mint Public Enterprise Fund.